Citation Nr: 0515354	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left arm and left 
shoulder disability, including secondary to the service-
connected residuals of a crush injury to the left hand with a 
scar and arthritis at the distal interphalangeal (DIP) 
joints.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a crush injury to the left hand with a scar 
and arthritis at the DIP joints.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969, and from November 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for residuals of 
a crush injury to the left hand with a scar and arthritis at 
the DIP joints and assigned a noncompensable rating effective 
February 25, 2002; and denied service connection for a left 
arm and shoulder disability, including secondary to residuals 
of a crush injury to the left hand with a scar and arthritis 
at the DIP joints.  

In an April 2004 rating decision, the RO granted a 10 percent 
rating for residuals of a crush injury to the left hand with 
a scar and arthritis at the DIP joints, effective February 
25, 2002.  In the rating decision, the RO noted that this 
increase satisfied the appeal on the issue.  However, there 
is no indication that the veteran withdrew his appeal of this 
issue in writing as required by 38 C.F.R. § 20.204 (2004).  
In AB v. Brown, 6 Vet. App. 35, 38 (1993), the Court of 
Appeals for Veterans Claims (Court) held that a veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  Since the veteran was not awarded the maximum 
rating available for that disability and he did not 
appropriately withdraw his appeal of the issue, the Board 
must find that the issue remains in controversy.  

In December 2003, the veteran requested that he be scheduled 
for a personal hearing before a Decision Review Officer at 
the RO.  It appears from the April 2004 Supplemental 
Statement of the Case that the hearing was conducted 
informally.  Hence, there is no transcript of the 
proceedings.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran has not been diagnosed with a chronic left 
arm and/or shoulder disability.  

3.  The veteran's residuals of a crush injury to the left 
hand include a well-healed, nontender scar and arthritis at 
the DIP joints that causes pain on use.  


CONCLUSIONS OF LAW

1.  A left arm and shoulder disability was not incurred in or 
aggravated by active service and is not proximately due to 
the service-connected residuals of a crush injury to the left 
hand with a scar and arthritis at the DIP joints.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2004).  

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a crush injury to the left hand with 
a scar and arthritis at the DIP joints have not been met 
during the rating period on appeal.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 7805 (2001); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 7805 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

The increased initial rating issue on appeal was first raised 
in a notice of disagreement submitted in response to the RO's 
notice of its decision granting service connection for 
residuals of a crush injury to the left hand with a scar and 
arthritis of the DIP joints.  VA's General Counsel has held 
that, if, in response to notice of its decision on a claim, 
VA receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  However, if a claimant has not received 
any notice of the VCAA in regard to the initial claim, then 
the requirements of section 5103(a) must be met.  See 
VAOPGCPREC 8-03.  

Here, the veteran's claim was initially adjudicated in 
October 2002 after the veteran was provided a VCAA notice 
letter in August 2002.  This letter apprised the veteran of 
the information and evidence necessary to substantiate his 
claims for service connection, informed him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf, and advised him to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2004), and the duty to notify provisions need not be 
issued again for the increased initial rating issue on 
appeal.  

A recent case of the Court held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable agency of 
original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 1112 (2004) (Pelegrini II).  However, as noted above, 
the veteran's initial notification letter was sent in 
August 2002, and the claim was initially adjudicated in 
October 2002.  Hence, there has been no Pelegrini II 
violation.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim for service connection.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
deficiency as to the timing of VCAA notice to the veteran is 
harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and VA treatment and 
examination reports.  In August 2002, the veteran reported 
that he had identified and submitted all available evidence 
for his claim.  The Board has reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the issues addressed in 
this decision.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent the issues addressed herein.  

II.  Service Connection 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records do not document any 
treatment for a left hand injury.  However, in his March 1972 
separation examination report, it was noted that the veteran 
had sustained a crush injury to the left hand in January 
1972, and that he apparently had a full recovery.  No chronic 
residual disability was noted other than two 3/4-inch scars on 
the left hand.  

A November 1972 VA administrative decision noted that the 
veteran had reported that his left hand became caught between 
two five-inch ropes that were thrown aboard a tug boat.  VA 
determined that the evidence of record supported a finding 
that the injury was incurred in line of duty and did not 
result from the veteran's will misconduct.  

In November 1972, the veteran was scheduled for a VA 
examination.  He failed to report.  

Upon VA examination in September 2002, the veteran had a 
history of an injury to his left hand in service.  Presently, 
he also reported pain in the left shoulder and arm.  The pain 
was present all the time without any change but he did not 
take any medication for the pain.  Clinical evaluation 
revealed that the veteran was healthy looking and did not 
appear to be in any pain.  Both shoulders were at symmetrical 
level.  There was full range of motion of the left shoulder 
and full power.  He reported pain in the scapular area.  Left 
elbow motion was full and power was satisfactory.  The left 
arm was found to be normal.  X-rays were also normal.  An EMG 
study of the left upper extremity was normal with normal 
motor and sensory conduction.  The examiner concluded that 
there was no disability of the left arm and shoulder.  

Based on the evidence of record, the Board finds that the 
veteran's complaints have not been supported by clinical 
findings or diagnoses.  In the absence of proof of a present 
disorder, service connection cannot be established.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Furthermore, the Board acknowledges 
the veteran's complaints of left arm and shoulder pain; 
however, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

To the extent that the veteran offers his own opinion that 
currently he has a chronic disability of the left arm and 
shoulder as a result of his military service, including the 
service-connected residuals of a crush injury to the left 
hand with a scar and arthritis of the DIP joints, the Board 
notes that his opinion is not probative on the issue.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  Espiritu, 
supra.  Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, service connection for a left arm and shoulder 
disability, including secondary to the service-connected 
residuals of crush injury to the left hand with a scar and 
arthritis of the DIP joints, must be denied.  See Gilbert, 
supra.  

III.  Increased Initial Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2004).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this case addresses the 
assignment of an initial rating for disability following an 
award of service connection for status post arthroscopy of 
the right knee for partial medial meniscectomy, patellar 
tendonitis, and medial cartilage tear.  In such cases, the 
rule from Francisco, supra, is not applicable.  Rather, at 
the time of an initial rating, as noted in the Introduction 
above, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Therefore, the Board will review the medical 
evidence of record as it pertains to the disability at issue 
from the date of the initial rating evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2004).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2004).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  For the purpose of rating 
disability based on arthritis, multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45 (2004).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2004); Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a separate 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

Arthritis due to trauma and substantiated by X-ray findings 
should be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 10 percent rating will be 
assigned if there is X- ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  In 
addition, if occasional incapacitating exacerbations are also 
demonstrated, a 20 percent rating will be assigned. These 
ratings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
including Note 1 (2004).  

The Board notes that, during the pendency of this appeal, 
regulatory changes amended VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004), including, effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders, such as scars.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  Therefore, the Board may apply only 
the prior regulation to rate the veteran's disability for the 
period preceding the effective date of the regulatory change.  
See VAOPGCPREC 3-00.  In a March 2003 letter, the veteran was 
informed of the new rating criteria for evaluating scars.  
Accordingly, the Board will evaluate the veteran's claim 
under both the old and the new criteria.  

Under both versions of Diagnostic Code 7804, a 10 percent 
rating is warranted for a scar that is superficial, tender, 
and painful upon objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to and from August 30, 2002).  

Pursuant to Diagnostic Code 7803, a scar that is superficial, 
and poorly nourished with repeated ulceration; or unstable 
with a frequent loss of covering of the skin, also warrants a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (prior to and from August 30, 2002).  

Under both versions, Diagnostic Code 7805 provides that scars 
may also be rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(prior to and from August 30, 2002).  Here, the ankle or knee 
would be the affected parts; and disability of these joints 
is rated based upon limitation of motion or functional 
impairment.  See generally, 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5270-5274 and 5256-5263 (2003).  

The old version of Diagnostic Code 7801 does not apply 
because the veteran's scars did not result from a third-
degree burn.  The new version of Diagnostic Code 7801 
provides ratings for scars, other than on the head, face, or 
neck, that are deep or that cause limited motion.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  

Finally, under the new rating criteria, Diagnostic Code 7802 
allows a 10 percent rating for scars on areas other than the 
head, face, or neck, that are superficial and do not cause 
limited motion, if the scar area covers 144 square inches 
(929 square centimeters).  A superficial scar is one not 
associated with underlying tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).  

The veteran's service medical records do not document any 
treatment for a left hand injury.  However, in his March 1972 
separation examination report, it was noted that he had 
sustained a crush injury to the left hand in January 1972, 
and that he apparently had a full recovery.  No chronic 
residual disability was noted other than two 3/4-inch scars on 
the left hand.  

In November 1972, the veteran was scheduled for a VA 
examination.  He failed to report.  

Upon VA examination in September 2002, the veteran gave a 
history of a left hand injury in service.  Clinical 
evaluation revealed that the left hand was also normal 
looking.  There was a small .5 centimeter scar on the dorsum 
of the hand.  It was nontender and there were no adhesions.  
Grip strength was strong and muscle tone was good.  Finger 
movements were full and the veteran was able to bring his 
fingertips to the palm.  There was no evidence of carpal 
tunnel syndrome.  X-rays showed very minimal degenerative 
changes at the DIP joints but no other focal osseous or soft 
tissue abnormality.  The diagnosis was history of injury to 
the left hand with only a scar residual over the dorsum of 
the hand.  

An April 2003 VA outpatient treatment report indicated that 
the veteran was seen for complaints of left hand pain for the 
past three weeks.  It was noted that he had a history of a 
crush injury in 1972.  X-rays showed no significant bone or 
joint abnormality, no osteoarthritic change, and no definite 
joint space narrowing.  Motrin was prescribed.  

The residuals associated with the veteran's left hand crush 
injury found on clinical evaluation include a nontender, non-
adherent scar and minimal degenerative changes at the DIP 
joints.  Based on these findings, the disability has been 
rated 10 percent disabling under Diagnostic Codes 5010-7805.  
In considering the objective findings discussed above, the 
Board finds that neither an increased rating nor a separate, 
compensable rating for the disability is warranted.  The scar 
associated with the veteran's left hand injury is well-
healed, nontender, and non-adherent; does not cause any 
limitation of motion or function; and does not cover an area 
of 144 square inches or more.  Therefore, he has not met the 
criteria for a 10 percent rating for a scar under either the 
old or new versions of Diagnostic Codes 7803, 7804 and 7805; 
or the new versions of Diagnostic Codes 7801 and 7802 at any 
time during the rating period.  

A 20 percent rating is also not warranted pursuant to 
Diagnostic Codes 5003-5010 because there is involvement of 
only one group of minor joints, i.e., the DIP joints of the 
left hand.  Finally, the Board observes that the veteran has 
not been found to have any limitation of motion of the wrist 
or individual fingers, and his complaints of pain have 
already been contemplated in the assignment of the 10 percent 
rating for the disability.  Therefore, neither separate nor 
higher ratings may be assigned under the diagnostic codes 
pertaining to those joints without violating anti-pyramiding 
principles.  See generally, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214 through 5230 (2004); 38 C.F.R. § 4.14 (2004); 
DeLuca, Esteban, supra.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 10 percent for residuals of a crush injury to the left 
hand with a scar and arthritis at the DIP joints at any time 
during the rating period.  Therefore, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Alemany, supra.  

Finally, the Board has also considered whether an increased 
evaluation is warranted for the veteran's residuals of a 
crush injury to the left hand with a scar and arthritis of 
the DIP joints on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that the disability has resulted in a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the condition ever has required frequent 
hospitalization, or that the left hand disability alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).  



ORDER

Service connection for a left arm and shoulder disability, 
including secondary to the service-connected residuals of a 
crush injury to the left hand with a scar and arthritis at 
the DIP joints is denied.

An initial rating in excess of 10 percent for residuals of a 
crush injury to the left hand with a scar and arthritis at 
the DIP joint is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


